DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 15 February 2022 has been received and considered.
Claims 1-20 are pending.
This Action is Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 9, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Payton (US 20190253439) in view of Wilden et al. (US 20170364683).
As per claims 1, 9, and 16, Payton discloses a medium, method and apparatus, comprising: 
an input sensor to measure states of a bus signal at different time points during execution of instructions in a computing device, wherein the measured states of the bus signal at the different time points form a first profile of bus signal states (see paragraphs [0058]-[0061] where the time series extractor acts as a sensor to obtain a time series of bus signal states); 

a comparator to compare the first profile of bus signal states to the reference profile of bus signal states to detect a security attack (see paragraphs [0082]-[0084]); and 
a processor communicatively coupled to the input sensor, the memory, and the comparator to control an operation of the input sensor, the memory, and the comparator (see paragraph [0086]).
While the Payton system detects a security attack there lacks an explicit teaching that the attack is a hardware security attack.
However, Wilden et al. teaches the comparison of sensed data to detect a hardware security attack (see paragraphs [0040], [0042], [0046], and [0050]-[0052]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to detect a hardware security attack based on the comparison in the Payton system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been that using the same information can detect both behavioral based attacks and hardware attacks thereby increasing the security of the system.
As per claims 4 and 19, the modified Payton and Wilden et al. system discloses the bus signal comprises a control signal to select a chip connected to a bus (see Payton paragraphs [0058]-[0060]).
As per claims 5 and 6, the modified Payton and Wilden et al. system discloses the memory comprises a register or a buffer to store the first profile of bus signal states that is measured and the memory comprises a non-volatile memory to store the reference profile of bus signal states (see Payton paragraphs [0060] and [0065] and Wilden et al. paragraphs [0048]-[0050]).
As per claim 8, the modified Payton and Wilden et al. system discloses the instructions comprise boot loader instructions, and the input sensor is to measure the states of the bus signal during execution 
As per claim 20, the modified Payton and Wilden et al. system discloses transmit a notification in response to detecting the hardware security attack, wherein the notification comprises a boot inhibitor signal (see Wilden et al. paragraphs [0042], [0046], and [0052]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Payton and Wilden et al. system as applied to claim1 above, and further in view of Reed et al. (US 20130318607).
As per claim 2, the modified Payton and Wilden et al. system generally discloses the use of pins (see Wilden et al. paragraphs [0025]-[0028]), but fails to explicitly disclose the input sensor comprises a probe to connect to a test point of the computing device, and wherein the test point comprises a pin adjacent to the processor.
However, Reed et al. teaches the input sensor comprises a probe to connect to a test point of the computing device, and wherein the test point comprises a pin adjacent to the processor (see paragraphs [0004]-[0006]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the probe of Reed et al. in the modified Payton and Wilden et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow the system to do multiple different types of tests to ensure the system is safe.
Claims 3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Payton and Wilden et al. system as applied to claims 1 and 9 above, and further in view of De Clercq (US 20080260150).
As per claims 3 and 10, the modified Payton and Wilden et al. system discloses a sequence of values, but fails to explicitly disclose the first profile of bus signal states comprises a sequence of 0 and 1 
However, De Clercq teaches using a times based values of 0 and 1 in a comparison to detect anomalies (see paragraph [0026]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use sequences of 0s and 1s as the time series in the modified Payton and Wilden et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been that computers transmit data using binary and providing the time series data in binary saves processing power by not requiring additional conversion.
As per claim 11, the modified Payton, Wilden et al., and De Clercq system discloses the bus signal comprises a control signal to select a chip connected to a bus (see Payton paragraphs [0058]-[0060]).
As per claim 12, the modified Payton, Wilden et al., and De Clercq system discloses the measurements of the bus signal at the different time points are performed by an input sensor (see Payton paragraphs [0060]-[0065]).
Claims 7, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Payton and Wilden et al. system (alone or in combination with De Clercq) as applied to claims 1, 9, 10, and 16 above, and further in view of Xia et al. (US 20200074275).
As per claims 7, 13, 14, 17, and 18, the modified Payton and Wilden et al. system (alone or in combination with De Clercq) fails to explicitly disclose to apply a hash or a checksum to the first profile of bus signal states to produce a first output value, and the comparator is to compare the first profile of bus signal states to the reference profile of bus signal states by comparing the first output value to a 
However, Xia et al. teaches applying a hash to different time series to detect an anomaly (see paragraphs [0025]-[0032]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art use the hashing of Xia et al. in the modified Payton and Wilden et al. system (alone or in combination with De Clercq).
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for the use of neural networks to improve the anomaly detection.
As per claim 15, the modified Payton, Wilden et al., and Xia et al. system discloses to transmit a notification in response to detecting the hardware security attack, wherein the notification comprises a boot inhibitor signal (see Wilden et al. paragraphs [0042], [0046], and [0052]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to detecting anomalies/attacks.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Michael Pyzocha/               Primary Examiner, Art Unit 2419